101 F.3d 686
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.UNITED STATES of America, Appellee,v.Somyos KEDJUMNONG, aka "Odd";  Wilawan Prajimnok, aka "Lek";Siew Geok Adkins, aka "Lilly Chan";  Somchay Khounsavanh,aka "Sam";  Wanida Kitjaorapin, aka "Linda";  ChawalitSilapanon;  Yuk Lam Chan;  Joseph Morales, Defendants,Saravut Wattanasiri, aka "Yai," aka "Kevin";  ThongchaiWutthidetgrainggrai, aka "Kiang," aka "Kriang";Kiok Kwon, aka "Jade," Defendants-Appellants.
Nos. 96-1620(L), 95-1654(CON).
United States Court of Appeals, Second Circuit.
June 7, 1996.

APPEARING FOR APPELLANT SARAVUT WATTANASIRI:  Barry Turner, New York, NY
APPEARING FOR APPELLANT THONGCHAI WUTTIDETGRIENGGRAI:  David H. Weiss, New York, NY
APPEARING FOR APPELLEE:  Mary Jo White, United States Attorney, Southern District of New York, New York, NY;  Tai H. Park, Sharon L. McCarthy, Nancy J. Northup, Assistant United States Attorneys, Southern District of New York, New York, NY.
S.D.N.Y.
AFFIRMED.
Before Graafeiland and Leval, Circuit Judges, and Nickerson, District Judge.1
This cause came on to be heard on the transcript of record from the United States District Court for the Southern District of New York and was argued by counsel.
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court be and it hereby is AFFIRMED.
Appellants Saravut Wattanasiri and Thongchai Wuttidetgrienggrai2 appeal from sentences imposed by the United States District Court, Southern District of New York (Kaplan, J.).


1
In March 1995, a multicount indictment charged defendants with transporting women from Thailand to New York City, holding them prisoner at a brothel, and forcing them to have sex with hundreds of men before they would be released.  Appellants pled guilty to a civil rights conspiracy (to deprive the women of their right to be free from involuntary servitude) and a conspiracy to promote prostitution.  Judge Kaplan sentenced Wattanasari to 90 months' imprisonment and three years supervised release, and Wuttidetgrienggrai to 108 months' imprisonment and three years supervised release.  Both defendants argue that the district court erred under the Sentencing Guidelines in increasing their sentences on grounds of coercion and vulnerability of the victims, and the number of victims.  Wuttidetgrienggrai also challenges his enhancement for obstruction of justice.  We find all of these arguments meritless.


2
For the reasons stated by Judge Kaplan during his very thorough sentencing proceeding, we believe the enhancements were warranted.  The coercion enhancement was supported by evidence showing that the women were guarded, physically threatened, and prevented from leaving the brothel except under supervision.  That many had agreed to come to the United States to work as prostitutes does not detract from the coercive conditions in which they were held.  The vulnerability enhancement was clearly warranted because the victims were young, unable to speak English, unfamiliar with their surroundings, and fearful of going to the authorities for fear of deportation;  again, the fact that some of the women already worked as prostitutes in Thailand is irrelevant.  Wuttidetgrienggrai's obstruction enhancement was properly based on his destruction of incriminating documents while the arresting authorities were kept waiting at his door.  Nor was there error in Judge Kaplan's determination of the number of victims, and the propriety of departure as a result.


3
Having considered all of appellants' arguments, we find no error and therefore affirm.



1
 The Honorable Eugene H. Nickerson, United States District Judge, Eastern District of New York, sitting by designation


2
 Although the official caption spells this defendant's last name "Wutthidetgrainggrai," we adopt the spelling of his name used in the briefs of both parties:  "Wuttidetgrienggrai."